Response to RCE
This action is responsive to the RCE filed on 05/05/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 6-14, 17-20 are pending in the case.  Claims 1, 12, and 20 are independent claims. Claims 4-5 and 15-16 are canceled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Priority
No priorities are claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Quere et al. US .

As to independent claim 1, Duursma teaches:
A computing system comprising: 
a server configured to run sessions and provide a hosted application during the sessions, with the hosted application including user interface (UI) elements (See Fig. 3 with Col. 3 lines 49-57 server node can be multiple servers supporting multiple clients and can hosts multiple applications. See Fig. 3 with Col. 7 lines 20-30 server node executes e.g. notepad application with multiline edit box and current input position information [i.e., hosted application including UI elements]) comprising embedded graphic objects (See Col. 4 lines 60-65 - “Content, for example, includes the specific text and graphical image that the server response is expected to display, such as the capital letter "T" and the drop-down menu of the above-described examples.”, in other words Duursma’s scope of disclosure includes embedded graphic objects); and 
at least one client computing device configured to access the hosted application during one of the sessions with said server so as to receive the UI elements (See Fig. 3 launch application 40 causes client to access server to start application execution 44, and see with Col. 7 lines 20-30 after executing notepad application, server sends to the client UI element current input position information [i.e., receive UI elements]), and configured to perform the following: 
display the UI elements as local virtual UI elements (See Fig. 3 with Col. 7 lines 20-30 suggests server sends current input position information for displaying), 
apply user input to one of the local virtual UI elements in focus corresponding to text or any embedded graphic objects around a cursor (See Fig. 3 with Col. 7 lines 30-43 client user types capital letter T on keyboard, which affects the current input position. See also Col. 4 lines 60-65 which discloses graphical images/objects is considered within its scope), 
generate a local virtual UI element graphics overlay for display based upon latency corresponding to a predicted response to the user input from said server wherein the predicted response includes text (See Fig. 3 with Col. 7 lines 30-43, lines 66-67, col 8, lines 1-3 generate the letter T and anticipate/predict the visual attributes of the letter T), and 
send the user input to said server (See Fig. 3 with Col. 7 lines 44-54 client transmits letter T to the server); 
said server configured to perform the following: 
apply the received user input to the hosted application (See Fig. 3 with Col. 7 lines 56-66 server produces the response to the inputted letter T), 
generate an updated UI element graphics corresponding to an actual response to the user input from said server, wherein the actual response to the user input includes text (See Fig. 3 with Col. 7 lines 56-66 server produces the response to the inputted letter T, and see this in view of Col. 7 lines 30-43 visual attributes of the letter T come from the server), , and 
send the updated UI element graphics to said at least one client computing device (See Fig. 3 with Col. 7 lines 56-66 transmit the response to the client); 
said at least one client computing device is configured to replace at least a portion of the local virtual UI element graphics overlay corresponding to the predicted response to the user input with the received updated UI element graphics corresponding to the actual response to the user input (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response).

at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the UI elements;
Remington teaches: a virtualization server configured to run virtual machine sessions and provide a hosted application during the virtual machine sessions (See Fig. 1 with [0109] orchestration server 102 can be a virtual machine. Then see Fig. 2 with [0043] the virtualization server 102 is running several virtual machine sessions 206a-c and each session has a hosted application 207a-c. Each secure container is a virtual machine session because: see [0023] – “The secure container 103 may be implemented using any mechanism that provides security isolation, such as containerization offered by Docker Inc.'s "Docker" software platform, which provides operating-system-level virtualization across operating system platforms using a "light weight" virtualization solution (containers share an operating system kernel), or more traditional virtualization products (virtual machine implementations) offered for example by third parties.”);
at least one client computing device configured to access the hosted application during one of the virtual machine sessions with said virtualization server so as to receive the UI elements (See [0023] – “The web application 105 may be a web browser” and see with Figs. 1-2. The hosted applications 207a-c may be web browser application. See also [0049], [0056], [0071] which all suggests that the web browser page can be scrolled. See [0060] which says the page has text);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Duursma to include using virtual machine servers running sessions for hosting applications that a client device can access as taught by Remington. (See Remington [0071]).
Duursma teaches predicted response and actual response, but Duursma as modified does not teach: wherein the predicted response includes panning and scaling of the UI elements in focus;
wherein the actual response includes panning and scaling of the UI elements in focus.
Quere, as a teaching reference, teaches the well-known problem of latency affecting pan and zoom inputs (See [0034] – “Now supposing that a player's action, e.g., a pan or zoom action or any other action having an incidence on the displayed image, was transmitted to the server 100 and a modified video frame was computed and encoded by the server 100 according to the player's action, referring now to FIG. 2a, at 201, this newly computed video frame is received by the receiver device and output to the display (e.g., by a display driver and/or display interface or display port). At 214, the display is refreshed and the new video frame 201 is displayed (rendered) on the display. A delay of deltaT21 (reference 230) of seven milliseconds (7 ms) has passed between output of the decoded frame and its display”).
Thus it is known in the art that pan and zoom inputs can suffer from latency spikes, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predicted and actual responses for typing input and menu navigation input as taught by Duursma to include pan and zoom inputs taught by Quere. Motivation to do so would be for minimizing latency (See Duursma Col. 1 lines 53-60) for not just typing and menu input, but for pan and zoom inputs as well.
Duursma as modified by Remington teaches virtualization of the servers as cited above, but Duursma as modified does not teach: generate a local UI element graphics overlay for display based upon a determined latency by the virtualization server with the at least one client computing device as a 
Mannby, as a teaching reference, teaches: generate a local UI element graphics overlay for display based upon a determined latency between the server with the at least one client computing device as a latency standard deviation above predetermined levels or an average or median latency and corresponding to a predicted response to the user input from said server (See Fig. 5 with [0034] teaches a method of deciding whether to obtain predictive text from a local cache based on the server response latency being higher than the expected time that the user will be entering another character; otherwise if the server response latency is lower than the expected time of next user input, then obtain predictive text from the server. See also [0038] – “In one implementation, the timing module 160 may set the expected response latency as the average response latencies for the previous n response requests, e.g. 115 milliseconds.”, thus teaches average latency being determined and uses that to generate predictive text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include the teaching of obtaining predicted content based on estimated latency between server and client as taught by Mannby. Motivation to do so would be for improving user experience by lowering latencies related to response to user input (See Mannby [0001]).
Duursma as modified by Mannby does not teach that the server is the one determining the latency between itself and the at least one client computing device, in other words does not teach: determined latency by the server.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the timing module within the client device of Fig. 1 taught by 

As to dependent claim 3, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein all of the local virtual UI element graphics overlay is replaced with the received updated UI element graphics (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response).

As to dependent claim 6, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein replacing at least a portion of the local virtual UI element graphics overlay with the received updated UI element graphics is based on one or more of receiving the updated UI element graphics (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), heuristics specific to receiving the updated UI element graphics, and policies associated with displaying the received updated UI element graphics.

As to dependent claim 7, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the UI elements comprise metadata associated therewith (See Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus font information is interpreted to be metadata for the current input position).

claim 9, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma further teaches: wherein the metadata includes at least one of UI automation properties and events retrieved from the hosted application (See Col. 4 lines 29-39 – “The response can include information that defines the display of the character "T" on the screen of the client node 10, including current input position information and font information”, thus the information is interpreted to be events from the hosted application).

As to dependent claim 10, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein the local virtual UI element graphics overlay is deleted based on one or more of replacing said local virtual UI element graphics overlay with the received updated UI element graphics (See Fig. 3 with Col. 8 lines 4-14 client receives server response and updates the display by overwriting the client response), hosted application process terminating, hosted application window closing, hosted application UI element getting out of focus, hosted application UII element becoming hidden, hosted application UI element being deleted, heuristics specific to receiving the hosted application UI element, and policies associated with displaying the received hosted application UI element.

As to dependent claim 11, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma further teaches: wherein said at least one client computing device comprises an input device for providing the user input, with said input device comprising one or more of a keyboard (See Fig. 3 with Col. 7 lines 30-43 client user types capital letter T on keyboard), mouse, touch pad, and pen.

As to independent claim 12, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 10 as cited above.

As to independent claim 20, it is rejected under similar rationale as claim 1 as cited above. The claim further recites a non-transitory medium, however Duursma teaches this in Col. 9 lines 1-11. 


Claims 2, 13 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Quere et al. US 20190184284 A1, (hereinafter Quere) in view of Mannby et al. US 20190303298 A1, (hereinafter Mannby) in view of Uemura et al. US 20180373403 A1, (hereinafter Uemura).

As to dependent claim 2, Duursma as modified teaches all the limitations of claim 1 as cited above.
Duursma teaches the local virtual UI element graphics overlay, the received updated UI element graphics, but Duursma does not teach: wherein the replacement of the local virtual UI element graphics 
Uemura, as a teaching reference, teaches: wherein the replacement of the first graphics overlay with the second graphics is performed by hiding the said first graphics overlay and unveiling the said second graphics underneath the said first graphics overlay (See [0027] teaching a graphical animation technique where a first image fades out while a second image fades in).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overwriting step taught by Duursma and substitute it with the graphical animation technique of fading a new graphic in while fading an old graphic out as taught by Uemura. Motivation to do so would be for improving the user experience with intuitive recognition (See Uemura [0004]).

As to dependent claim 13, it is rejected under similar rationale as claim 2 as cited above.

Claims 8 are rejected under 35 U.S.C. 103 as being obvious over Duursma et al. US 6538667 B1, (Cited by Applicant in the IDS 03/29/2019, hereinafter Duursma) in view of Remington et al. US 20200250372 A1, (hereinafter Remington) in view of Quere et al. US 20190184284 A1, (hereinafter Quere) in view of Mannby et al. US 20190303298 A1, (hereinafter Mannby) in view of Alsina et al. US 20170359282 A1, (hereinafter Alsina).

As to dependent claim 8, Duursma as modified teaches all the limitations of claim 7 as cited above.
Duursma does not teach: wherein the metadata includes encrypted text.
(See [0009] encrypt the text before sending it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Duursma to include method of encrypt text before sending it as taught by Alsina. Motivation to do so would be for security.

Response to Arguments
Applicant’s amendment and arguments pertaining to the previous 103 rejections have been considered but are not persuasive. 
Applicant’s argument in regards to panning and scrolling is moot in view of new ground of rejection comprising Quere as cited above.
Applicant’s argument regarding Mannby has been considered but are not found persuasive. New paragraph [0038] is cited to show that Mannby not only considers the expected time the user takes to perform the input, but also the average latency between the server and client device, thus its predictive text display is “based on” the average latency. Even though the content predicted by Mannby is text, it is analogous to panning and zooming an image which is also content; panning and zooming latencies are taught by Quere as cited above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday-Friday 11 a.m. to 7:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-9845.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171